DETAILED ACTION
The instant application having Application No. 16/729,118 filed on 27 December 2019 where claims 1-10 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 27 December 2018 (France FR18 74270).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 27 December 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 3-6 and 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai, Ajai (U.S. 5,163,138) (Hereinafter Thirumalai) in view of Lanier et al. (U.S. 4,468,734) (Hereinafter Lanier).
As per claim 1, Thirumalai discloses an interprocessor synchronization system (see for example Thirumalai, this limitation is disclosed such that there is an interprocessor method for synchronization between processing systems 20 and 20’; col.19 lines {31}-{42}), comprising: 
a plurality of processors (see for example Thirumalai, this limitation is disclosed such that each of processing system 20 and 20’ has a plurality of CPUs (processors); Fig.1 and associated text); 
a plurality of unidirectional notification lines connecting the processors in a chain (see for example Thirumalai, this limitation is disclosed such that there are unidirectional control lines (i.e. “a plurality of unidirectional notification lines”) both up (CSUP) and down (CSDN) for the crosslinks; col.37 line {58} – col.38 line {2}); and in each processor: 
i) a synchronization register having bits respectively associated with the notification lines, connected to record respective states of upstream notification lines, propagated by an upstream processor (see for example Thirumalai, this limitation is disclosed such that serial registers (i.e. synchronization register) are used to control synchronization of data exchanged between the processing systems on the cross-links; col.19 lines {31}-{42}. Registers use stored bits; col.7 line {62} – col.8 line {8}), and 
ii) a gate controlled by a configuration register (see for example Thirumalai, this limitation is disclosed such that a status register stores error disable codes that control a gate; col.19 lines {11}-{23}).

	However, Lanier discloses propagating states of upstream notification lines on downstream notification lines to a downstream processor (see for example Lanier, this limitation is disclosed such that downstream stations are provided condition notifications of upstream stations, each station having a station microprocessor; col.9 lines {12}-{28}). 
Thirumalai in view of Lanier is analogous art because they are from the same field of endeavor, signaling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Thirumalai by propagating states downstream as taught by Lanier because it would enhance the teaching of Thirumalai with an effective means of managing synchronization by information downstream microprocessors of fault conditions (as suggested by Lanier, see for example col.9 lines {12}-{28}).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai (U.S. 5,163,138) in view of Lanier (U.S. 4,468,734) as applied to claim 1 above, and further in view of Giorgetta et al. (U.S. 6,775,799) (Hereinafter Giorgetta).
As per claim 2, Thirumalai in view of Lanier discloses the system according to claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein each processor is configured to selectively activate downstream notification lines according to a parameter of a notification machine instruction executed by the processor.
wherein each processor is configured to selectively activate downstream notification lines according to a parameter of a notification machine instruction executed by the processor (see for example Giorgetta, this limitation is disclosed such that an enable signal is used to notify downstream blocks according to values; col.18 lines {43}-{58}).
Thirumalai in view of Lanier is analogous art with Giorgetta because they are from the same field of endeavor, signaling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Thirumalai in view of Lanier by enabling notification as taught by Giorgetta because it would enhance the teaching of Thirumalai in view of Lanier with an effective means of synchronization (as suggested by Giorgetta, see for example col.18 lines {43}-{58}).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai (U.S. 5,163,138) in view of Nakamura, Masato (U.S. 2009/0097419) (Hereinafter Nakamura).
As per claim 7, Thirumalai discloses an inter-processor synchronization method (see for example Thirumalai, this limitation is disclosed such that there is an interprocessor method for synchronization between processing systems 20 and 20’; col.19 lines {31}-{42}), comprising the following steps: 
connecting a plurality of processors in a chain through lines configured to transmit respective notification bits in a same direction (see for example Thirumalai, this limitation is disclosed such that each of processing system 20 and 20’ has a plurality of CPUs (processors); Fig.1 and associated text. There are unidirectional control lines (i.e. “a plurality of unidirectional col.37 line {58} – col.38 line {2}); 
in a first processor of the chain, sending a notification bit to a second processor, succeeding the first processor in the chain (see for example Thirumalai, this limitation is disclosed such that serial registers (i.e. synchronization register) are used to control synchronization of data exchanged between the processing systems on the cross-links (i.e. from a first processor to a second processor inclusive); col.19 lines {31}-{42}. Registers use stored bits; col.7 line {62} – col.8 line {8}).
Thirumalai does not explicitly teach that, in a second processor, depending on a state of a local configuration bit, propagating a notification bit to a third processor, succeeding the second processor in the chain.
However, Nakamura discloses that, in a second processor, depending on a state of a local configuration bit, propagating a notification bit to a third processor, succeeding the second processor in the chain (see for example Nakamura, this limitation is disclosed such that a token is passed around a ring (i.e. chain) of processors, there being four processors (i.e. a second processor to a third processor inclusive); paragraph [0154], Fig.1 and associated text).
Thirumalai in view of Nakamura is analogous art because they are from the same field of endeavor, signaling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Thirumalai by propagating states using a ring of processors as taught by Nakamura because it would enhance the teaching of Thirumalai with an effective means of dealing with disconnections (as suggested by Nakamura, see for example paragraph [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196